DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statements (IDS) filed on 02/26/2020 and 05/13/2021 have been acknowledged.

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: The embodiment of forming a first conductor pair as disclosed in Para 0030-0031 and shown in Fig 5-9 (Claims 1-17).
Species B: the embodiment of forming a 12 conductor combined conductor winding as disclosed in Para 0032-0033 and shown in Fig 10-17 (Claims 18-21)

 The species are independent or distinct because Species A and Species B are directed towards different and distinct embodiments of the invention that each comprise mutually distinct limitations/features that would require separate searched and separate consideration of the prior art in order to determine patentability of each species. For example, Species A including claim 1 requires: forming a first conductor and a second conductor having end turns with a first winding pitch, bending a first section of the first conductor at a select one of the end turns, and overlaying the second conductor onto a second section of the first conductor, and unbending the unbending the first section of the first conductor such that the second portion of the second conductor is atop the second section of the first conductor forming a first conductor pair, which is not required by Species B; and Species B requires: forming a plurality of conductors, forming a first plurality of conductors into a first conductor winding, forming a second plurality of conductors into a second conductor winding, and unbending the first 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Species A and B are directed towards different and distinct embodiments of the invention that have distinct characteristics that are not shared between the species, that would require separate searches and consideration in order to properly examine each species, therefore a search burden and an examination burden would be placed on the examiner if the species restriction/election requirement were not required. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Victor Kernus on 08/03/2021 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 09/10/2021 by Applicant’s Attorney, Victor Kernus.

The application has been amended as follows:
CLAIMS: 

Cancel withdrawn claims 18-21.

1. A method of forming a stator winding comprising: 
forming a first conductor having a first end, a second end, and a first plurality of end turns therebetween, the plurality of end turns having at least a first winding pitch; 
forming a second conductor having a first end portion, a second end portion, and a second plurality of end turns therebetween, the second plurality of end turns having at least the first winding pitch; 
bending a first section of the first conductor at a select one of the first plurality of end turns so as to rotate the first section of the first conductor relative to a second section of the first conductor to form a bent first conductor;  
overlaying the second conductor onto [[a]] the second section of the bent first conductor; and 
unbending the first section of the bent first conductor at the select one of the first plurality of end turns after the second conductor is overlaid onto the second section of the bent first conductor such that a first portion of the second conductor is below the first section of the first conductor and a second portion of the second conductor is atop the second section of the first conductor forming a first conductor pair. 

2. The method of claim 1, further comprising: 
bending a third section of the first conductor at another select one of the first plurality of end turns before overlaying the second conductor to further form the bent first conductor. 

3. The method of claim 2, further comprising: 
unbending the third section of the bent first conductor at the another select one of the first plurality of end turns when the second conductor is overlaid onto the second section of the bent first conductor such that the first portion of the second conductor is below the first section of the first conductor and the second portion of the second conductor is atop [[a]] the second section of the first conductor, and a third portion of the second conductor is below the third section of the first conductor to further form the first conductor pair. 

4. The method of claim 2, wherein bending the first section of the first conductor includes bending the first section of the first conductor in a first direction and bending the third section of the first conductor includes bending the third section of the first conductor in the first direction. 

5. The method of claim 2, wherein bending the first section of the first conductor includes bending the first section of the first conductor in a first direction and bending the third section of the first conductor includes bending the third section of the first conductor in a second direction. 

6. The method of claim 5, wherein bending the first section of the first conductor includes bending the first section of the first conductor in a clockwise direction and bending the third section of the first conductor includes bending the third section of the first conductor in a counter-clockwise direction. 

7. The method of claim 2, wherein forming the first conductor includes creating a first pitch change end turn including a second winding pitch, a second pitch change end turn including a third winding pitch that is distinct from the first and second winding pitches, and forming the second conductor includes creating a third pitch change end turn including the second winding pitch, and a fourth pitch change end turn including the third winding pitch. 

8. The method of claim 7, wherein bending the first section of the first conductor includes bending the first conductor at [[and]] an end turn adjacent the first pitch change end turn. 

10. The method of claim 7, wherein overlaying the second conductor onto the second section of the bent first conductor includes aligning the third pitch change end turn of the second conductor with the first pitch change end turn of the bent first conductor. 

14. The method of claim 13, further comprising: 
bending the first six conductor winding forming a bent first six conductor winding with a first segment and a second segment. 

15. The method of claim 14, further comprising: 
overlaying the second six conductor winding on the bent first six conductor winding. 

16. The method of claim 15, further comprising: 
unbending the bent first six conductor winding such that the first segment of the first six conductor winding is on top of the second six conductor winding and the second segment of the first six conductor winding is below the second six conductor winding forming a 12 conductor, substantially electrically balanced motor winding. 

17. The method of claim 16, wherein bending the first six conductor winding includes rotating the first segment of the first six conductor winding relative to the second segment of the first six conductor winding at an axis of the first six conductor winding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claims 1 is directed towards a method of forming a stator winding. The prior art fails to disclose or render obvious all of the limitations of claim 1. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claim 1: 
a method of forming a stator winding by forming a first conductor and a second conductor each with a plurality of end turns, bending a first section of the first conductor at one of the plurality of end turns so as to rotate the first section relative to a second section of the first conductor, overlaying the second conductor onto the second section of the bend first conductor, and unbending the first section of the first conductor such that a first portion of the 

The closest prior art are the following references, but none the references alone or in combination disclose or render obvious the invention as claimed in independent claim 1:
The best prior art I was able to find are the following that do not disclose or render obvious the limitations of claim 1:
                US 7,269,888 that discloses a method of interpositioning several conductors with plural end turns including loop segments 58y with are forms “rotated out” of line of the other segments of the conductors wherein after stacking the conductors, the rotated out loop segments are rotated back into line to obtain a winding preform (see Fig 13). This reference does not disclose bending a first section of the first conductor at one of the end turns so as to rotate the first section relative to a second section of the first conductor, overlaying the second conductor into the second section of the bent first conductor, and unbending the first second of the first conductor as claimed in claim 1.
US 8,832,928 that discloses a method of weaving two conductors with plural end turns by rotating the conductors relative to each other without bending and/or unbending one of the conductors (see Fig 8A).
US 2009/0320275 that discloses a method of twisting two conductors with plural end turns to form a coil assembly by pivoting the two conductors with respect to each other to twist/weave the conductors together without bending one of the conductors (see Fig 9-19).

Claims 1-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729